DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 April 2022 has been entered.

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “power interface” that “further includes a plurality of sensing resistors each having a first terminal connected to the first power supply and a second terminal connected to the first electrode of a corresponding transistor of the transistors” as recited in Claim 12, and the “power interface” that “further includes a plurality of sensing resistors each having a first terminal connected to the first power supply and a second terminal connected to a first power supply line of the first power supply lines” as recited in Claim 16, must be shown, along with all of the features including the “measurement lines” and “direct connections” of the “current sensors” as recited in Claims 1 and 16, from which Claims 12 and 22 respectively depend, or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  “a current sensor which senses the block currents…” and “a block current controller which calculates block grayscale values…” in Claims 1 and 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof (see processor (80) in Figure 6 and processor (90) in Figure 5).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12, 14-15, and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Independent Claims 1 and 16 both recite a “current sensor” that “senses each block current of the block currents through a first measurement line directly connected to the first electrode and a second measurement line directly connected to the second electrode,” where the “first electrode” and the “second electrode” respectively reference a “first electrode” of a transistor “connected to the first power supply line” and a “second electrode” of that transistor “connected to a first power supply line.”  That is, as recited in Independent Claims 1 and 16, “each sensing value… is calculated based on a potential difference between the first electrode and the second electrode of a transistor… and a resistance value of an equivalent resistor of the transistor.”  This claimed embodiment is shown in Figure 6 of the originally filed disclosure, which is characterized by “an effect that the block current may be sensed using only a transistor without a separate sensing resistor…” (see the originally filed Specification at Paragraphs [00154]-[00155]).
Dependent Claim 12, which depends from Independent Claims 1, recites a “power interface” that “further includes a plurality of sensing resistors each having a first terminal connected to the first power supply and a second terminal connected to the first electrode of a corresponding transistor of the transistors.”  Dependent Claim 22, which depends from Independent Claim 16, recites a “power interface” that “further includes a plurality of sensing resistors each having a first terminal connected to the first power supply and a second terminal connected to a first power supply line of the first power supply lines.”  Dependent Claims 12 and 22 are not directed to the embodiment of Claims 1 and 16, characterized by Figure 6 of the originally filed disclosure; rather, dependent Claims 12 and 22 are directed to features shown in Figure 11 of the originally filed disclosure.  Again, it is noted that the embodiment of Figure 6 is characterized by “an effect that the block current may be sensed using only a transistor without a separate sensing resistor…,”  such that, as claimed in Independent Claims 1 and 16, “each sensing value… is calculated based on a potential difference between the first electrode and the second electrode of a transistor… and a resistance value of an equivalent resistor of the transistor.”  Figure 11 is directed to an embodiment that is distinct and not combinable with the embodiment of Figure 6, wherein a “plurality of sensing resistors” is placed in series with a plurality of transistors and “resistance values… for the transistors… are not written to the memory… and the block currents are measured by using a simple sensing resistor…” and “there is an effect that a use amount of the memory may be reduced and a calculation speed may be increased” (see the originally filed Specification at Paragraph [00204]).  That is, the embodiment of Figure 6, corresponding to Independent Claims 1 and 16, is directed to sensing a block current using the equivalent resistance of a switching/sensing transistor without the need for a sensing resistor, and the embodiment of Figure 11 is directed to sensing a block current using a sensing resistor placed in series with a switching transistor.  The embodiment of Figure 6 is structurally and functionally different from, and not combinable with, that of Figure 11 and each of these embodiments requires a different “current sensor” to sense each block current with different “measurement lines” that are “directly connected” in a different manner.  Thus, the features of Claims 12 and 22 are not combinable with those of Claims 1 and 16, respectively.
For these reasons, Claims 12, 14-15, and 22 are rejected for failing to comply with the written description requirement, as Claims 12 and 22 contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-12, 14, 16, and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2015 / 0229117) in view of Kim et al. (hereinafter “Kim et al.” US 2014 / 0111498) and further in view of Seo et al. (hereinafter “Seo” US 9,535,440).

As pertaining to Claim 1, Kim discloses (see Fig. 8 in combination with Fig. 3, Fig. 6, and Figs. 4 and 5) a display device (see (1000) in Fig. 8) comprising: 
a display circuit (1400) including pixels divided into a plurality of blocks (see (1410, 1420), for example);
a power interface (1800) which outputs block currents (see (I1, I2), for example) corresponding to the blocks (again, see (1410, 1420), for example) to first power supply lines (see (ELVDD) lines), respectively, based on a voltage of a first power supply (i.e., (ELVDD); see (1800)) and control voltages (i.e., see (SOFF));
a current sensor (see (1200-1, 1200-2), for example) which senses the block currents (see (I1, I2), for example) and outputs sensing values of the block currents (see (MCV1, MCV2), for example; also see Fig. 4 and Fig. 5 and Page 4 through Page 5, Para. [0065], [0068], [0071]-[0072], and [0076]); and
a block current controller (1300; also see Fig. 6) which calculates block grayscale values (i.e., block data values; see (1310)) corresponding to the blocks (again, see (1410, 1420), for example), respectively, based on image data (see (DATA)), detects a deterioration block (i.e., an overcurrent block; see “2” in Fig. 3, for example) of the blocks (again, see (1410, 1420), for example) based on the block grayscale values (i.e., the block data values; see (1310)) and the sensing values (see (MCV1, MCV2), for example), and outputs the control voltages (i.e., see (SOFF)) to control lines (i.e., power supply control lines corresponding to (SOFF)) connected to the power interface (1800),
wherein the block current controller (1300; also see Fig. 6) outputs a certain control voltage (SOFF) of the control voltages (i.e., see (SOFF) corresponding to power supply control lines) for controlling a block current supplied to the deterioration block (i.e., the overcurrent block; again, see “2” in Fig. 3, for example; see Page 6 through Page 7, Para. [0098]-[0099] and [0103]-[0109]).

Kim does not explicitly disclose the structural configuration of the power interface (1800).  That is, Kim does not explicitly disclose that the power interface includes a plurality of transistors each including a first electrode connected to the first power supply, a second electrode connected to a first power supply line of the first power supply lines, and a gate electrode connected to a control line of the control lines.  Further, in this regard, Kim does not explicitly disclose that each sensing value of the sensing values is calculated based on a potential difference between the first electrode and the second electrode of a transistor of the transistors and a resistance value of an equivalent resistor of the transistor, and wherein the potential difference is measured while the transistor is turned on.
However, in the same field of endeavor, Kim et al. discloses (see Fig. 5 and Fig. 6) a display device comprising a power interface (250) which outputs currents (i.e., driving currents) to first power supply lines (see (252)) based on a voltage of a first power supply (see (VDD)) and a control voltage (i.e., a gate control voltage; see (270)); a current sensor (274) which senses currents (i.e., the driving currents to the first power supply lines); and a current controller (276, 278) which detects a deterioration line and outputs the control voltage (see (270)) to a control line (i.e., a gate control line; again, see (270)) for controlling a current supplied to the deterioration line (see Fig. 6), wherein the power interface (250) includes a plurality of transistors (see (272)) each including a first electrode (i.e., an upper electrode) connected to the first power supply (VDD), a second electrode (i.e., a lower electrode) connected to a first power supply line of the first power supply lines (see (252)), and a gate electrode connected to a control line of the control lines (see (270); and see Page 3 through Page 4, Para. [0057]-[0060], [0062], and [0064]-[0069]), wherein each sensing value (i.e., the drive current sensing value; see (274)) of the sensing values is calculated based on a potential difference between the first electrode (i.e., the upper electrode connected to the first power supply (VDD)) and the second electrode (i.e., the lower electrode connected to the first power supply line at (252)) of a transistor (see (272)) of the transistors and a resistance value (i.e., an inherent resistance value of a transistor (T)) of an equivalent resistor of the transistor (again, see (272)), wherein the potential difference is measured while the transistor (272) is turned on (and again, see Page 3 through Page 4, Para. [0060], [0062], and [0064]-[0069]).  In a similar manner to Kim (see Page 1, Para. [0006] of Kim), it is a goal of Kim et al. to provide a power controller in a display device that is capable of preventing failure and burning of the display device by detecting an overcurrent in the power supply lines of the display device using a current sensor that senses currents supplied to the power supply lines (see Page 2, Para. [0028] of Kim et al.).  In this regard, Kim et al. suggests a simple method of providing the block current control disclosed by Kim using a power interface that includes a plurality of transistors to control block current with reduced fabrication cost (see Page 2, Para. [0029] of Kim et al.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim with the teachings of Kim et al. such that the power interface disclosed by Kim is implemented using the plurality of transistors in the manner suggested by Kim et al. in order to control the block currents disclosed Kim in a way that prevents failure and burning of the display device using a simple method with reduced fabrication cost.

Both Kim and Kim et al. disclose a current sensor that senses each block current of the block currents using a sensing resistor (see (210b) in Fig. 5 of Kim; and see (R) in Fig. 5 of Kim et al.).  That is, neither Kim nor Kim et al. explicitly discloses that the current sensor senses each block current of the block currents through a first measurement line directly connected to the first electrode and a second measurement line directly connected to the second electrode.
However, in the same field of endeavor, Seo discloses (see Fig. 2 and Fig. 5) a display device comprising a power interface (200) which outputs currents (ID) to first power supply lines (ELVDD) based on a first power supply (VIN) and control voltages (CON), and a current sensor (242) which senses the currents (ID) and outputs sensing values (Vsense), wherein the power interface (200) includes a transistor (MN2) with a first electrode (i.e., a left electrode; see (ND2)) connected to the first power supply (VIN), a second electrode (i.e., a right electrode) connected to a first power supply line (ELVDD), and a gate electrode connected to a control line (see (CON)), wherein each sensing value (Vsense) is calculated based on a potential difference between the first electrode (i.e., a left electrode; see (ND2)) and the second electrode (i.e., a right electrode) of the transistor (MN2) and a resistance value of an equivalent resistor of the transistor (MN2), wherein the potential difference is measured while the transistor (MN2) is turned on, and wherein the current sensor (242) senses each block current of the block currents through a first measurement line directly connected to the first electrode (i.e., a left electrode; see (ND2)) and a second measurement line directly connected to the second electrode (i.e., a right electrode; see Col. 3, Ln. 63-67 through Col. 4, Ln. 1-5 and Ln. 26-54).  Seo discloses that the current sensor disclosed by Kim and Kim et al. can be implemented to sense each block current of the block currents using a switching and sensing transistor, without requiring a separate sensing resistor, wherein the switching/sensing transistor can minimize line losses brought on by adding a separate sensing resistor in series with a switching transistor (see Col. 4, Ln. 33-37).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim and Kim et al. with the teachings of Seo such that the power interface includes a plurality of transistors, and each sensing value of the sensing values is calculated based on a potential difference between the first electrode and the second electrode of the transistor and a resistance value of an equivalent resistor of the transistor, wherein the potential difference is measured while the transistor is turned on, and wherein the current sensor senses each block current of the block currents through a first measurement line directly connected to the first electrode and a second measurement line directly connected to the second electrode, in order to minimize line losses brought on by sensing current via a separate sensing resistor.

As pertaining to Claim 3, Kim et al. and Seo disclose (see Fig. 5 and Fig. 6 of Kim et al. and see Fig. 2 of Seo) that the resistance value (i.e., the inherent resistance value of a transistor (T) of Kim et al. corresponding to (MN2) of Seo) is calculated based on a potential difference (V), of the equivalent resistor (R) of the transistor (again, see any arbitrary (T) in (272) of Kim et al. corresponding to (MN2) of Seo), measured when the transistor (see any arbitrary (T) in (272) of Kim et al. corresponding to (MN2) of Seo) is turned-on by a reference control voltage (i.e., any arbitrary gate voltage) of a turn-on level (i.e., any arbitrary level to turn on the transistor (T) of Kim et al. corresponding to (MN2) of Seo) and a block current (I) corresponding to a preset reference block grayscale value (i.e., any arbitrary current value; again, see Page 3 through Page 4, Para. [0060], [0062], and [0064]-[0069] of Kim et al. in combination with Col. 4, Ln. 26-54 of Seo; and note that the claimed calculation is the well-known Ohm’s Law V=IR for a given potential difference (V) and a given current (I) to calculate a resistance (R); one of ordinary skill in the art clearly would have recognized that “the resistance value is calculated” in the manner claimed according to Ohm’s Law).

As pertaining to Claim 4, Kim discloses (see Fig. 8 in combination with Fig. 3, Fig. 6, and Figs. 4 and 5) that a block grayscale value (i.e., a block data value; see (1310)) of the deterioration block (i.e., the overcurrent block; see “2” in Fig. 3, for example) is greater than any of block grayscale values (i.e., block data values) of remaining blocks (see “1” and “3” through “N” in Fig. 3) other than the deterioration block (i.e., the overcurrent block; see “2” in Fig. 3, for example) in the blocks (again, see (1410, 1420), for example), and
a sensing value (see (MCV1, MCV2), for example; also see Fig. 4 and Fig. 5 and Page 4 through Page 5, Para. [0065], [0068], [0071]-[0072], and [0076]) obtained from the deterioration block (i.e., the overcurrent block; see “2” in Fig. 3, for example) is greater than sensing values obtained from the remaining blocks (again, see Page 6 through Page 7, Para. [0098]-[0099] and [0103]-[0109]).

As pertaining to Claim 5, the combined teachings of Kim and Kim et al. disclose (see Fig. 8 and Fig. 6 of Kim) that a change amount of the block current (see (I1, I2), for example) provided to the deterioration block (i.e., the overcurrent block; see “2” in Fig. 3 of Kim, for example) is determined based on a change amount of a control voltage (i.e., a gate control voltage; see (270) in Fig. 5 of Kim et al.) applied to a gate electrode of a transistor (see (T) in Fig. 5 of Kim et al.) corresponding to the deterioration block (i.e., the overcurrent block; again, see “2” in Fig. 3 of Kim, for example; see Page 3, Para. [0059] and Page 4, Para. [0064]-[0065] and [0067] of Kim et al. with Page 7, Para. [0108] of Kim; and note that the gate control voltage is changed from an “on” voltage to an “off” voltage by a change amount), and
the change amount of the control voltage (i.e., the gate control voltage; again, see (270) in Fig. 5 of Kim et al.) is calculated (see Fig. 8 and Fig. 6 of Kim) based on at least one of a first difference value between the block grayscale value (i.e., block data value) of the deterioration block (i.e., the overcurrent block; see “2” in Fig. 3 of Kim, for example) and any one block grayscale value (i.e., block data value) among the block grayscale values (block grayscale values (i.e., block data values)) of the remaining blocks (see “1” and “3” through “N” in Fig. 3 of Kim), and a second difference value between the sensing value (see (MCV1, MCV2) of Kim, for example) of the deterioration block (i.e., the overcurrent block; see “2” in Fig. 3 of Kim, for example) and any one sensing value (again, see (MCV1, MCV2), for example) among the sensing values of the remaining blocks (see “1” and “3” through “N” in Fig. 3 of Kim; and see Page 7, Para. [0103]-[0109] of Kim).

As pertaining to Claim 6, Kim discloses (see Fig. 8 and Fig. 6) that the any one block grayscale value (i.e., block data value) is a smallest (i.e., arbitrarily smallest) minimum block grayscale value (i.e., block data value) among the block grayscale values of the remaining blocks (see “1” and “3” through “N” in Fig. 3), and
the any one sensing value (see (MCV1, MCV2), for example) is a smallest minimum (i.e., arbitrarily smallest) sensing value (see (MCV1, MCV2), for example) among the sensing values of the remaining blocks (again, see “1” and “3” through “N” in Fig. 3; and again, see Page 7, Para. [0103]-[0109] and note that the “difference values” are determined for all pixel blocks, including the pixel blocks having the smallest minimum block grayscale value and the smallest sensing value).

As pertaining to Claim 7, Kim discloses (see Fig. 8 and Fig. 6) that the block grayscale value (i.e., block data value) of the deterioration block (i.e., the overcurrent block; see “2” in Fig. 3, for example) is greater than any of block grayscale values (i.e., block data values) of remaining blocks (see “1” and “3” through “N” in Fig. 3) other than the deterioration block (i.e., the overcurrent block; see “2” in Fig. 3, for example) in the blocks, and
the sensing value (see (MCV1, MCV2), for example) obtained from the deterioration block (i.e., the overcurrent block; see “2” in Fig. 3, for example) is greater than a preset reference sensing value (i.e., a set or predetermined threshold value; see Page 7, Para. [0103]-[0109]).

As pertaining to Claim 8, the combined teachings of Kim and Kim et al. disclose (see Fig. 8 and Fig. 6 of Kim) that a change amount of the block current (see (I1, I2), for example) provided to the deterioration block (i.e., the overcurrent block; see “2” in Fig. 3 of Kim, for example) is determined based on a change amount of the certain control voltage (i.e., a gate control voltage; see (270) in Fig. 5 of Kim et al.) applied to a gate electrode of a transistor (see (T) in Fig. 5 of Kim et al.) corresponding to the deterioration block (i.e., the overcurrent block; again, see “2” in Fig. 3 of Kim, for example; see Page 3, Para. [0059] and Page 4, Para. [0064]-[0065] and [0067] of Kim et al. with Page 7, Para. [0108] of Kim; and note that the gate control voltage is changed from an “on” voltage to an “off” voltage by a change amount), and
the change amount of the certain control voltage (i.e., the gate control voltage; again, see (270) in Fig. 5 of Kim et al.) is calculated (see Fig. 8 and Fig. 6 of Kim) based on at least one of a first difference value between the block grayscale value (i.e., block data value) of the deterioration block (i.e., the overcurrent block; see “2” in Fig. 3 of Kim, for example) and any one block grayscale value (i.e., block data value) among the block grayscale values (block grayscale values (i.e., block data values)) of the remaining blocks (see “1” and “3” through “N” in Fig. 3 of Kim), and a second difference value between the sensing value (see (MCV1, MCV2) of Kim, for example) of the deterioration block (i.e., the overcurrent block; see “2” in Fig. 3 of Kim, for example) and the reference sensing value (i.e., a set or predetermined threshold value; again, see Page 7, Para. [0103]-[0109] of Kim).

As pertaining to Claim 9, Kim discloses (see Fig. 8 and Fig. 6) that the block current controller (1300; also see Fig. 6) starts a detection operation (i.e., makes a determination of an overcurrent block) of the deterioration block (i.e., the overcurrent block; see “2” in Fig. 3, for example) using a case (i.e., an initial, normal-operating case) where a sum of the block grayscale values (i.e., block data values associated with a block) is equal to or less than a preset reference grayscale value (i.e., a set or predetermined threshold value associated with a normal-operating case) as a start condition (see Page 3, Para. [0054]-[0056] with Page 7, Para. [0107]-[0109]).

As pertaining to Claim 10, Kim discloses (see Fig. 8 and Fig. 6) that the block grayscale value (i.e., block data value) is any one of a representative value of grayscale values (i.e., block data values) of the respective pixels included in the block, a sum of grayscale values (i.e., block data values) of the respective pixels included in the block, and an average value of the sum of the grayscale values (i.e., block data values) of the respective pixels included in the block (see Page 5, Para. [0079], for example).

As pertaining to Claim 11, Kim et al. discloses (see Fig. 5 and Fig. 6) that the certain control voltage (i.e., a gate control voltage; see (270) in Fig. 5) for controlling the block current (see (I1, I2) in Fig. 8 of Kim, for example) supplied to the deterioration block (i.e., the overcurrent block; see “2” in Fig. 3 of Kim, for example) is a voltage of a turn-off level at which a transistor (T) corresponding to the deterioration block (i.e., the overcurrent block; see “2” in Fig. 3 of Kim, for example) is turned-off (see Page 4, Para. [0067] of Kim et al.; also see Page 7, Para. [0108] of Kim; also see (CON) in Fig. 2 of Seo).

As pertaining to Claim 12, Kim et al. discloses (see Fig. 5 and Fig. 6) that the power interface (250) further includes a plurality of sensing resistors (R) each having a first terminal connected to the first power supply (VDD) and a second terminal connected to the first electrode (i.e., the upper electrode) of a corresponding transistor of the transistors (T; see Fig. 5 and note that the sensing resistor (R) is in series with the transistor (T) in a sensing and control loop and, thus, has indirect connections to both (VDD) and the first electrode of (T); also see the application originally filed Specification at Paragraph [0053] for the explicit definition of the claimed “connections”).

As pertaining to Claim 14, the combined teachings of Kim and Kim et al. disclose (see Fig. 8 in combination with Fig. 16 of Kim) that the power interface (see (1800) in Fig. 8 corresponding to (3800) in Fig. 16) further includes a plurality of sensing transistors (see (T) in (272) in Fig. 5 of Kim et al. corresponding to (CMU11) and (CMU21) in Fig. 16 of Kim) each including a first electrode (i.e., an upper electrode; see Fig. 5 of Kim et al.) connected to a second power supply line (see (ELVSS) in Fig. 16 of Kim) of the second power supply lines different from the first power supply lines (see (ELVDD) in Fig. 16 and Fig. 8 of Kim), a second electrode (i.e., a lower electrode) connected to a second power supply (again, see (ELVSS) in Fig. 16 of Kim) having a voltage lower than the voltage of the first power supply (ELVDD), and a gate electrode (see (T) in Fig. 5 of Kim et al.) connected to a control line (i.e., a gate control line; again, see (270) in Fig. 5 of Kim et al.) of the control lines and different from the control line (i.e., a gate control line) connected to the plurality of transistors (T; see Fig. 5 of Kim et al.; also see Page 10, Para. [0136]-[0141] of Kim and note that the power interface suggested by Kim et al. is applicable to either or both of the first power supply line (ELVDD) and the second power supply line (ELVSS) of Kim to detect an overcurrent in the power supply lines of the display device).

As pertaining to Claim 16, Kim discloses (see Fig. 8 in combination with Fig. 3, Fig. 6, and Figs. 4 and 5) a display device (see (1000) in Fig. 8) comprising: 
a display circuit (1400) including pixels divided into a plurality of blocks (see (1410, 1420), for example);
a power interface (1800) which outputs block currents (see (I1, I2), for example) corresponding to the blocks (again, see (1410, 1420), for example) to first power supply lines (see (ELVDD) lines), respectively, based on a voltage of first power supply (i.e., (ELVDD); see (1800)) and a control voltage (i.e., see (SOFF));
a current sensor (see (1200-1, 1200-2), for example) which senses the block currents (see (I1, I2), for example) and output sensing values of the block currents (see (MCV1, MCV2), for example; also see Fig. 4 and Fig. 5 and Page 4 through Page 5, Para. [0065], [0068], [0071]-[0072], and [0076]); and
a block current controller (1300; also see Fig. 6) which calculates block grayscale values (i.e., block data values; see (1310)) corresponding to the blocks (again, see (1410, 1420), for example), respectively, based on image data (see (DATA)), detects a deterioration block (i.e., an overcurrent block; see “2” in Fig. 3, for example) of the blocks (again, see (1410, 1420), for example) based on the block grayscale values (i.e., the block data values; see (1310)) and the sensing values (see (MCV1, MCV2), for example), and outputs the control voltages (i.e., see (SOFF)) to control lines (i.e., power supply control lines corresponding to (SOFF)) connected to the power interface (1800),
wherein the block current controller (1300; also see Fig. 6) outputs a certain control voltage (SOFF) of the control voltages (i.e., see (SOFF) corresponding to power supply control lines) for controlling a block current supplied to the deterioration block (i.e., the overcurrent block; again, see “2” in Fig. 3, for example; see Page 6 through Page 7, Para. [0098]-[0099] and [0103]-[0109]).

Kim discloses (see Fig. 8 in combination with Fig. 16) that the power interface (see (1800) in Fig. 8 corresponding to (3800) in Fig. 16) further includes a current sensor (see (1200-1, 1200-2) in Fig. 8 corresponding to (3200-11, 3200-21, 3200-12, 3200-22) in Fig. 16) which senses the block currents (see (I11, I21, I12, I22), for example) associated with both the first power supply line (ELVDD) and a second power supply line (ELVSS) and respectively outputs sensing values of the block currents (see Page 10, Para. [0136]-[0141]).
However, Kim does not explicitly disclose that the power interface includes a plurality of transistors each including a first electrode connected to a second power supply line of the second power supply lines different from the first power supply lines, a second electrode connected to the second power supply having a voltage lower than the voltage of the first power supply, and a gate electrode connected to a control line of the control lines.  Further, in this regard, Kim does not explicitly disclose that each sensing value of the sensing values is calculated based on a potential difference between the first electrode and the second electrode of a transistor of the transistors and a resistance value of an equivalent resistor of the transistor, and wherein the potential difference is measured while the transistor is turned on.
However, in the same field of endeavor, Kim et al. discloses (see Fig. 5 and Fig. 6) a display device comprising a power interface (250) which outputs currents (i.e., driving currents) to first power supply lines (see (252)) based on a voltage of a first power supply (see (VDD)) and a control voltage (i.e., a gate control voltage; see (270)); a current sensor (274) which senses currents (i.e., the driving currents to the first power supply lines); and a current controller (276, 278) which detects a deterioration line and outputs the control voltage (see (270)) to a control line (i.e., a gate control line; again, see (270)) for controlling a current supplied to the deterioration line (see Fig. 6), wherein the power interface (250) includes a plurality of transistors (see (272)) each including a first electrode (i.e., an upper electrode) connected to the first power supply (VDD), a second electrode (i.e., a lower electrode) connected to a first power supply line of the first power supply lines (see (252)), and a gate electrode connected to a control line of the control lines (see (270); and see Page 3 through Page 4, Para. [0057]-[0060], [0062], and [0064]-[0069]), wherein each sensing value (i.e., the drive current sensing value; see (274)) of the sensing values is calculated based on a potential difference between the first electrode (i.e., the upper electrode connected to the first power supply (VDD)) and the second electrode (i.e., the lower electrode connected to the first power supply line at (252)) of a transistor (see (272)) of the transistors and a resistance value (i.e., an inherent resistance value of a transistor (T)) of an equivalent resistor of the transistor (again, see (272)), wherein the potential difference is measured while the transistor (272) is turned on (and again, see Page 3 through Page 4, Para. [0060], [0062], and [0064]-[0069]).  In a similar manner to Kim (see Page 1, Para. [0006] of Kim), it is a goal of Kim et al. to provide a power controller in a display device that is capable of preventing failure and burning of the display device by detecting an overcurrent in the power supply lines of the display device using a current sensor that senses currents supplied to the power supply lines (see Page 2, Para. [0028] of Kim et al.).  In this regard, Kim et al. suggests a simple method of providing the block current control disclosed by Kim using a power interface that includes a plurality of transistors to control block current with reduced fabrication cost (see Page 2, Para. [0029] of Kim et al.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim with the teachings of Kim et al. such that the power interface disclosed by Kim is implemented using the plurality of transistors in the manner suggested by Kim et al. in order to control the block currents disclosed Kim in a way that prevents failure and burning of the display device using a simple method with reduced fabrication cost.  Further, in this regard, it would have been obvious to one of ordinary skill in the art that the power interface suggested by Kim et al. is applicable to either or both of the first power supply line (ELVDD) and the second power supply line (ELVSS) of Kim (see Fig. 16) to detect an overcurrent in the power supply lines of the display device.  As such, it would have been obvious to one of ordinary skill in the art that the power interface disclosed by Kim and Kim et al. includes a plurality of transistors (see (T) in (272) in Fig. 5 of Kim et al. corresponding to (CMU11) and (CMU21) in Fig. 16 of Kim) each including a first electrode (i.e., an upper electrode; see Fig. 5 of Kim et al.) connected to a second power supply line (see (ELVSS) in Fig. 16 of Kim) of second power supply lines different from the first power supply lines, a second electrode (i.e., a lower electrode) connected to the second power supply (ELVSS) having a voltage lower than the voltage of the first power supply (ELVDD), and a gate electrode (see (T) in Fig. 5 of Kim et al.) connected to a control line of the control lines (i.e., a gate control line; again, see (270) in Fig. 5 of Kim et al.).

Both Kim and Kim et al. disclose a current sensor that senses each block current of the block currents using a sensing resistor (see (210b) in Fig. 5 of Kim; and see (R) in Fig. 5 of Kim et al.).  That is, neither Kim nor Kim et al. explicitly discloses that the current sensor senses each block current of the block currents through a first measurement line directly connected to the first electrode and a second measurement line directly connected to the second electrode.
However, in the same field of endeavor, Seo discloses (see Fig. 2 and Fig. 5) a display device comprising a power interface (200) which outputs currents (ID) to first power supply lines (ELVDD) based on a first power supply (VIN) and control voltages (CON), and a current sensor (242) which senses the currents (ID) and outputs sensing values (Vsense), wherein the power interface (200) includes a transistor (MN2) with a first electrode (i.e., a left electrode; see (ND2)) connected to the first power supply (VIN), a second electrode (i.e., a right electrode) connected to a first power supply line (ELVDD), and a gate electrode connected to a control line (see (CON)), wherein each sensing value (Vsense) is calculated based on a potential difference between the first electrode (i.e., a left electrode; see (ND2)) and the second electrode (i.e., a right electrode) of the transistor (MN2) and a resistance value of an equivalent resistor of the transistor (MN2), wherein the potential difference is measured while the transistor (MN2) is turned on, and wherein the current sensor (242) senses each block current of the block currents through a first measurement line directly connected to the first electrode (i.e., a left electrode; see (ND2)) and a second measurement line directly connected to the second electrode (i.e., a right electrode; see Col. 3, Ln. 63-67 through Col. 4, Ln. 1-5 and Ln. 26-54).  Seo discloses that the current sensor disclosed by Kim and Kim et al. can be implemented to sense each block current of the block currents using a switching and sensing transistor, without requiring a separate sensing resistor, wherein the switching/sensing transistor can minimize line losses brought on by adding a separate sensing resistor in series with a switching transistor (see Col. 4, Ln. 33-37).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim and Kim et al. with the teachings of Seo such that the power interface includes a plurality of transistors, and each sensing value of the sensing values is calculated based on a potential difference between the first electrode and the second electrode of the transistor and a resistance value of an equivalent resistor of the transistor, wherein the potential difference is measured while the transistor is turned on, and wherein the current sensor senses each block current of the block currents through a first measurement line directly connected to the first electrode and a second measurement line directly connected to the second electrode, in order to minimize line losses brought on by sensing current via a separate sensing resistor.

As pertaining to Claim 18, Kim et al. and Seo disclose (see Fig. 5 and Fig. 6 of Kim et al. and see Fig. 2 of Seo) that the resistance value (i.e., the inherent resistance value of a transistor (T) of Kim et al. corresponding to (MN2) of Seo) is calculated based on a potential difference (V), of the equivalent resistor (R) of the transistor (again, see any arbitrary (T) in (272) of Kim et al. corresponding to (MN2) of Seo), measured when the transistor (see any arbitrary (T) in (272) of Kim et al. corresponding to (MN2) of Seo) is turned-on by a reference control voltage (i.e., any arbitrary gate voltage) of a turn-on level (i.e., any arbitrary level to turn on the transistor (T) of Kim et al. corresponding to (MN2) of Seo) and a reference current (I) corresponding to a preset reference block grayscale value (i.e., any arbitrary current value; again, see Page 3 through Page 4, Para. [0060], [0062], and [0064]-[0069] of Kim et al. in combination with Col. 4, Ln. 26-54 of Seo; and note that the claimed calculation is the well-known Ohm’s Law V=IR for a given potential difference (V) and a given current (I) to calculate a resistance (R); one of ordinary skill in the art clearly would have recognized that “the resistance value is calculated” in the manner claimed according to Ohm’s Law).

As pertaining to Claim 19, Kim discloses (see Fig. 8 in combination with Fig. 3, Fig. 6, and Figs. 4 and 5) that a block grayscale value (i.e., a block data value; see (1310)) of the deterioration block (i.e., the overcurrent block; see “2” in Fig. 3, for example) is greater than any of block grayscale values (i.e., block data values) of remaining blocks (see “1” and “3” through “N” in Fig. 3) other than the deterioration block (i.e., the overcurrent block; see “2” in Fig. 3, for example) in the blocks (again, see (1410, 1420), for example), and
a sensing value (see (MCV1, MCV2), for example; also see Fig. 4 and Fig. 5 and Page 4 through Page 5, Para. [0065], [0068], [0071]-[0072], and [0076]) obtained from the deterioration block (i.e., the overcurrent block; see “2” in Fig. 3, for example) is greater than any of sensing values obtained from the remaining blocks (again, see Page 6 through Page 7, Para. [0098]-[0099] and [0103]-[0109]).

As pertaining to Claim 20, Kim discloses (see Fig. 8 and Fig. 6) that the block current controller (1300; also see Fig. 6) starts a detection operation (i.e., makes a determination of an overcurrent block) of the deterioration block (i.e., the overcurrent block; see “2” in Fig. 3, for example) using a case (i.e., an initial, normal-operating case) where a sum of the block grayscale values (i.e., block data values associated with a block) is equal to or less than a preset reference grayscale value (i.e., a set or predetermined threshold value associated with a normal-operating case) as a start condition (see Page 3, Para. [0054]-[0056] with Page 7, Para. [0107]-[0109]).

As pertaining to Claim 21, Kim et al. discloses (see Fig. 5 and Fig. 6) that the certain control voltage (i.e., a gate control voltage; see (270) in Fig. 5) for controlling the block current (see (I1, I2) in Fig. 8 of Kim, for example) supplied to the deterioration block (i.e., the overcurrent block; see “2” in Fig. 3 of Kim, for example) is a voltage of a turn-off level at which a transistor (T) corresponding to the deterioration block (i.e., the overcurrent block; see “2” in Fig. 3 of Kim, for example) is turned-off (see Page 4, Para. [0067] of Kim et al.; also see Page 7, Para. [0108] of Kim; also see (CON) in Fig. 2 of Seo).

As pertaining to Claim 22, Kim et al. discloses (see Fig. 5 and Fig. 6) that the power interface (250) further includes a plurality of sensing resistors (R) each having a first terminal connected to the first power supply (VDD) and a second terminal connected to a first power supply line of the first power supply lines (see (252); see Fig. 5 and note that the sensing resistor (R) is in series with the transistor (T) in a sensing and control loop and, thus, has indirect connections to both (VDD) and the first electrode of (T); also see the application originally filed Specification at Paragraph [0053] for the explicit definition of the claimed “connections”).


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kim et al. in view of Seo and further in view of Sanford et al. (hereinafter “Sanford” US 6,734,636).

As pertaining to Claim 15, Kim et al. discloses (see Fig. 5) that each sensing transistor of the sensing transistors (see (T) in (272) in Fig. 5 of Kim et al. corresponding to (CMU11) and (CMU21) in Fig. 16 of Kim) receives a control signal (i.e., a gate control signal) of a turn-off level through the control line (i.e., a gate control line; again, see (270)) connected thereto and is turned-off in a sensing period (see Page 4, Para. [0067] of Kim et al.; also see Page 7, Para. [0108] of Kim; also see (CON) in Fig. 2 of Seo).
None of Kim, Kim et al., and Seo discloses a reverse-biasing scheme wherein a voltage applied to a node to which the second power supply line and the first electrode of the sensing transistor are connected is higher than the voltage of the first power supply.  However, reverse-biasing is well-known in the art as a means of preserving a light-emitting element and further preventing light leakage.
In fact, in the same field of endeavor, Sanford discloses (see Fig. 3) a means of reverse-biasing a light-emitting element (OLED) in a display device by providing a voltage (325) applied to a node to which a second power supply line (VSS) is connected that is higher than a voltage of a first power supply (VDD) such that stress effects of the pixels of the display device can be reduced and a contrast of the display device can be improved by preventing light leakage (see Col. 4, Ln. 11-18 with Col. 6, Ln. 17-48).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim, Kim et al., and Seo with the teachings of Sanford such that a voltage applied to a node to which the second power supply line and the first electrode of the sensing transistor are connected is higher than the voltage of the first power supply in order to provide reverse-biasing of a light-emitting element thereby reducing the stress effects of the pixels of the display device and preventing light leakage.


Response to Arguments

Applicant’s arguments with respect to Claims 1, 3-12, 14-16, and 18-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The applicant has argued that none of the references relied upon by the examiner in the prior Office Action, namely Kim and Kim et al., teach or fairly suggest that “the current sensor senses each block current of the block currents through a first measurement line directly connected to the first electrode and a second measurement line directly connected to the second electrode” as recited in newly amended independent Claims 1 and 16 (see Remarks at Pages 11 through 14).  The examiner generally agrees.  However, this feature and, in fact, all of the features of newly amended independent Claims 1 and 16 are suggested by the combined teachings of Kim, Kim et al., and Seo as newly relied upon in the above rejections.  Therefore, the rejection of Claims 1, 3-12, 14-16, and 18-22 is maintained.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M MANDEVILLE whose telephone number is (571)270-3136. The examiner can normally be reached Mon - Fri 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M MANDEVILLE/Primary Examiner, Art Unit 2622